Citation Nr: 0418970	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-14 977	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Propriety of an initial 10 percent rating for benign 
enchondroma with a stress fracture of the left femoral neck, 
to include post-operative residuals.



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active service from August 1997 to July 1998.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
granted the veteran's claim for service connection for benign 
enchondroma with a stress fracture of the left femoral neck, 
to include post-operative residuals, and assigned an initial 
noncompensable (i.e., 0 percent) rating.  In August 2003, the 
RO increased the initial rating for this disability to 10 
percent, with the same effective date as the prior rating, 
but denied a rating higher than that.  The veteran since has 
continued with her appeal, requesting an initial rating 
higher than 10 percent.  See AB v. Brown, 6 Vet. App. 25, 39 
(1993) (the veteran is presumed to be seeking the highest 
possible rating, unless indicated otherwise); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (when a veteran 
timely appeals the rating initially assigned for a disability 
just after establishing entitlement to service connection for 
it, VA must consider the claim in this context-which 
includes determining whether the veteran is entitled to a 
"staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
others).


FINDING OF FACT

The residuals of the benign enchondroma, with a stress 
fracture of the left femoral neck, consist primarily of only 
slight limitation of motion - even assuming the veteran 
experiences pain, without objective clinical indications of 
weakness, incoordination or premature fatigue/lack of 
endurance.




CONCLUSION OF LAW

The criteria have not been met for a rating higher than 10 
percent for the benign enchondroma with a stress fracture of 
the left femoral neck, to include 
post-operative residuals.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5015, 
5251, 5252 and 5253 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
readjudication.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this case, the veteran was provided the required VCAA 
notice by letter of December 2001, which was prior to the 
RO's initial decision in August 2002.  So this was in 
accordance with the holding in Pelegrini II.  

The Court also stated in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id. at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the December 2001 VCAA notice letter 
that was provided to the appellant does not contain the 
precise language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Moreover, in a recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was dictum and, thus, 
not binding.  See VAOGC 1-2004 (Feb. 24, 2004) (the Court's 
statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA); see also Pelegrini 
II, 2004 U.S. App. Vet. Claims LEXIS 370, 
at *52 (Ivers, J., dissenting).  The Board is bound by the 
precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of December 2001, the veteran 
was requested to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs) and a VA medical examination in July 2003.  
Although over 2 years have passed since the December 2001 
VCAA letter, the veteran has not indicated that she has any 
additional relevant information or evidence to submit, or 
which needs to be obtained.  In fact, in September 2003 she 
specifically stated that she has no additional evidence other 
than the 2003 VA examination (See VA Form 21-4138).  
Furthermore, although offered, she declined her opportunity 
for a hearing to provide oral testimony in support of the 
claim.  38 C.F.R. § 20.700(a) (2003).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.

Factual Background

At the July 2003 VA examination, the veteran complained of a 
sharp intermittent pain.  She reported having flare-ups once 
or twice a month lasting about a minute.  She stated she 
could not lie on the left side of her body, but otherwise 
could do regular activities.  She worked as an office 
assistant and she stated her work was not affected much by 
the disability.

Upon physical examination, the veteran's gait was normal and 
there was no sign of abnormal weight bearing.  There was a 
scar on her left hip from the previous surgery.  Range of 
motion was normal for her right side.  Range of motion for 
the left side was as follows:

flexion was to 120 degrees
extension was to 30 degrees
abduction was to 25 degrees
adduction was to 25 degrees
internal rotation was to 60 degrees
external rotation was to 40 degrees

The veteran was not affected by pain, fatigue weakness, 
incoordination, or lack of endurance.  There was no 
indication of ankylosis.  X-rays of the left hip revealed:

a metal plate along the lateral aspect of the 
femur in the subtrochanteric region with the 
presence of transfixing screw nails.  There was a 
faint sclerotic line in the subtrochanteric 
portion of the hip joint, which is probably a 
site for an old healed intertrochanteric fracture 
maintained in position by surgical plate 
fixation.

The VA examiner's impression was that there was no change in 
the VA's diagnosis of benign enchondroma with stress fracture 
of the left femoral neck, postoperative internal fixation and 
allografting.

Governing Laws and Regulations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes (DC) identify the various disabilities.  
When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2003).  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

As alluded to earlier, when, as here, the veteran timely 
appeals the rating initially assigned for her disability, 
just after establishing her entitlement to service connection 
for it, VA must consider whether she is entitled to a 
"staged" rating to compensate her for times since filing her 
claim when her disability may have been more severe than at 
other times during the course of her appeal.  See Fenderson, 
12 Vet. App. at 125-26.

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of her 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when her symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2003).

Under 38 C.F.R. § 4.71a, DC 5015, benign new growth of bones 
is rated on the basis of limitation of motion of the affected 
parts, as degenerative arthritis.  

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, 
a rating of 10 percent is for application, nonetheless, for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Under 38 C.F.R. § 4.71a, limitation of motion of the hip and 
thigh is rated under Diagnostic Codes 5251, 5252, and 5253.  
Under DC 5251, a rating of 10 percent is warranted when 
extension of the thigh is limited to 5 degrees.  Under DC 
5252, a rating of 40 percent is warranted if flexion of the 
thigh is limited to 10 degrees, 30 percent if limited to 20 
degrees, 20 percent if limited 30 degrees, and 10 percent if 
limited to 45 degrees.  Under DC 5253, a rating of 20 percent 
is appropriate if abduction is limited to 10 degrees.  A 
rating of 10 percent is also appropriate if the veteran 
cannot cross his or her legs (limitation of adduction), or 
outward rotation is limited to 15 degrees. 

The Rating Schedule lists what VA considers to be "normal" 
range of motion in the hip in the directions of flexion and 
abduction.  See 38 C.F.R. § 4.71, Plate II (2003).  Plate II 
indicates that normal flexion is to 125 degrees and normal 
abduction is to 45 degrees.  

Impairment of the femur is rated under DC 5255.  Fracture of 
the shaft or anatomical neck with nonunion, loose motion 
(spiral or oblique fracture) warrants a 80 percent rating.  
A fracture with nonunion, but with without loss motion, and 
where weightbearing is preserved with the aid of a brace 
warrants a 60 percent rating.  A fracture of the surgical 
neck of the femur, with a false joint, warrants a 60 percent 
rating.  Malunion of the femur with marked knee or his 
disability warrants a 30 percent rating, with a moderate 
disability - a 20 percent rating, and with a slight 
disability - a 10 percent rating.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Legal Analysis

The current 10 percent rating, which is being appealed, is 
based on the veteran's range of motion for flexion to 120 
degrees and abduction to 25 degrees, which shows a slight 
limitation of motion.  Normal flexion is to 125 degrees and 
normal abduction is to 45 degrees.  Although the veteran does 
not meet the criteria under DCs 5252 and 5253 to warrant a 10 
percent rating, a 10 percent rating is assigned this 
notwithstanding because she has painful or limited motion of 
a major joint or group of minor joints under DC 5003.  38 
C.F.R. § 4.71a, DC 5003 (2003).

A higher evaluation of 20 percent is not warranted unless 
flexion of the thigh is limited to 30 degrees or abduction is 
limited to 10 degrees.  38 C.F.R. § 4.71a, DCs 5252 and 5253 
(2003).  Furthermore, to the extent the veteran has painful 
motion, this was only sufficient to increase her rating to 
the 10 percent level.  And there are no objective clinical 
indications of premature fatigue (lack of endurance), 
weakness, or incoordination.  So a higher rating is not 
warranted when considering functional impairment associated 
with painful motion or other factors discussed in DeLuca.  
And since the veteran has been no more than 10 percent 
disabled since filing her claim, she also cannot receive a 
"staged" rating under Fenderson, either.

Because the veteran had a stress fracture of the femoral 
neck, the Board has also considered other potentially 
applicable codes for evaluating her disability, but there is 
no other basis for assigning a rating greater than 10 
percent.  Under DC 5255, a rating of 20 percent is warranted 
only if there is a malunion of the femur with a moderate knee 
or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255 
(2003).  The VA examination indicated the fracture was healed 
and maintained by a surgical plate.  There was no indication 
of nonunion or malunion noted.  And as stated previously, the 
limitation of motion is merely slight - even considering 
pain, without evidence of additional fatigue (lack of 
endurance), weakness, or incoordination.  Thus, a rating 
higher than 10 percent would not be warranted under the 
criteria of DC 5255 even if malunion was noted.

Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
She has not been frequently hospitalized on account of it.  
The disability also has not caused marked interference with 
her employment, i.e., beyond that contemplated by her 
assigned rating, or otherwise rendered impractical the 
application of the regular schedular standards.  Admittedly, 
her overall functional impairment may hamper her performance 
in some respects, but certainly not to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
are not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Since, for these reasons, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2003).  See, too, 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for a rating higher than 10 percent for benign 
enchondroma with a stress fracture of the left femoral neck, 
to include post-operative residuals, is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



